Citation Nr: 1400616	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-39 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.  Although the report of a September 2012 VA examination relates that the Veteran met the PTSD criteria of a stressor related to fear of hostile military or terrorist activity, there is conflicting medical evidence as to whether the Veteran has PTSD.  

A February 2008 VA outpatient treatment report provides that the Veteran's self-report questionnaires did not show PTSD.  A May 2010 VA examination report provides a diagnosis of anxiety disorder, NOS.  A September 2010 VA outpatient treatment report provides a diagnosis of rule out PTSD.  

A September 2012 VA examination report provides a diagnosis of adjustment disorder with mixed anxiety and depression.  Along with an October 2012 addendum, the report provides that the Veteran does not meet the criteria for PTSD, in part because he did not meet Criterion C (avoidance and numbing) and standardized testing was negative for PTSD.  The report also notes that the results of objective/standardized testing suggested that the Veteran was over-reporting symptoms in order to appear as if having PTSD.  

As for the etiology of the Veteran's adjustment disorder, the September 2012 VA examination report provides that it was less likely as not that the Veteran's current symptoms were related to the identified stressors.  The October 2012 addendum states that the Veteran's adjustment disorder was likely related to problems adjusting in retirement.  

By contrast, private medical reports dated in November and December 2010 provide diagnoses of PTSD.  A private December 2010 report provides a diagnosis of PTSD by history.  A private report based on examination of the Veteran in March and April 2013 provides a diagnosis of PTSD.  The report relates that the Veteran met Criterion C, and notes that testimony had been offered to the Committee on Veterans' Affairs at the U.S. House of Representatives that combat veterans frequently exhibited elevations across various assessment measures, including tests used to detect symptom over-reporting.  

Based on the foregoing, the Board finds that another VA examination is required to clarify whether the Veteran has PTSD.  

In addition, the evidence of record shows that the Veteran receives VA treatment.  The most recent VA treatment record before the Board is dated March 29, 2013.  Thus, on remand any outstanding VA medical records should be obtained.  VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2013).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all VA medical records dated after March 29, 2013.

2.  Then, arrange for an examination, preferably by an examiner who has not previously examined the Veteran, to determine the nature, extent and etiology of any psychiatric disability that may be present, to include PTSD.  The claims file must be made available to the examiner.  The examination should include all indicated diagnostic testing.  The results of the diagnostic testing should be provided in detail.  

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation, diagnostic testing and any other tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran has PTSD.  In doing so, the examiner should consider the evidence set forth above and address the inconsistent psychiatric findings and medical opinions of record (i.e., the September and October 2012 VA examination and the March and April 2013 private evaluation).

If, and only if, the examiner concludes that it is not at least as likely as not that the Veteran has PTSD, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current Axis I diagnosis, to include adjustment disorder, is related to the Veteran's active duty, including the stressor related to fear of hostile military or terrorist activity.

The examiner is requested to provide a rationale for any opinion expressed.  

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


